Citation Nr: 1628624	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-05 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Son


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In connection with this appeal, the Veteran and the Veteran's spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2015.  A transcript of that hearing has been associated with the record

Although the RO may have reopened the previously denied claim for service connection for a back injury disability and a right knee disability, the Board must address the question of whether new and material evidence has been received to reopen the claim for service connection in order to establish jurisdiction to review the merits of previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for a back disability, a right knee disability, and a left knee disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An April 1971 rating decision denied service connection for a back disability.  The Veteran did not appeal that decision, and the April 1971 decision is final.
 
2.  The evidence received subsequent to the April 1971 final denial of the claim for service connection for a back disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.

3.  An April 1971 rating decision denied service connection for a right knee disability.  The Veteran did not appeal that decision, and the April 1971 decision is final.
 
4.  The evidence received subsequent to the April 1971 final denial of the claim for service connection for a right knee disability is new, and is also material because it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1971 rating decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015). 
 
2.  As new and material evidence has been received since the April 1971 rating decision, the criteria to reopen the claim for service connection for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The April 1971 rating decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015). 
 
4.  As new and material evidence has been received since the April 1971 rating decision, the criteria to reopen the claim for service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 1971 rating decision denied service connection for a back disability and a right knee disability on the basis that the evidence did not show that the pre-existing back and right knee disabilities were aggravated by the Veteran's service.

The Veteran was notified of the denial and did not perfect a timely appeal.  Therefore, the rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis compares newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence received since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, evidence added to the record since the final April 1971 rating decision includes private medical records.  Those private medical records include an August 2015 private medical record showing that the Veteran has a diagnosed degenerative disc disease of the lumbar spine.  The Veteran has also been diagnosed with severe osteoarthritis of the knees.  Those record note that during the Veteran's six weeks of basic training, he made several visits to sick call and was given Darvon and told to keep going; and then the right knee swelled and his back hurt secondary to the physical training.  The records note that he was subsequently discharged by reason of not meeting medical fitness standards.  A July 2015 private medical record by a different medical doctor identifies that the Veteran had a military-related injury to his right knee in 1970 and his right knee blew out.  That evidence is new, and relates to an unproven element of the previously denied April 1971 decision, showing the presence of an inservice injury and aggravation.

Accordingly, the Board finds that the low threshold for reopening the claim for service connection for a back disability and a right knee disability have been met because the new evidence creates a reasonable possibility of substantiating the claims.  Shade v. Shinseki, 24 Vet. App. 110  (2010).  The new evidence is material and the claims for service connection for a back disability and a right knee disability are reopened.




ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened.  To that extent only, the appeal is granted.

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.  To that extent only, the appeal is granted.


REMAND

Unfortunately, the Board finds that more development is required before the Veteran's claims on appeal are decided.

The evidence shows that the Veteran received Social Security disability benefits.  The Veteran's Social Security Administration records were not obtained subsequent to the July 2015 hearing.  The Veteran testified to receiving social security disability payments.  These records need to be obtained and associated with the claims file.

The testimony in the July 2015 hearing also indicated that the Veteran used a cane, knee stability braces, and ankle braces to ambulate; and used non-medical therapies such as ice, heat, elevation, massage, ointment, and a vibrator chair to treat the back and bilateral knees.  The hearing testimony of both the Veteran and his spouse repeated the history that the Veteran had sustained a back injury and knee injuries in a motor vehicle accident approximately 10 months prior to entering service and had subsequently been hospitalized for two to three months, and then underwent rehabilitation, including learning to walk again, all prior to entering service.

Additionally, the Veteran has not yet been provided a VA examination that addresses service connection for a back disability, right knee disability, and left knee disability.  Thus, to fairly decide the merits of the Veteran's claims for service connection for a back disability, right knee disability, and left knee disability, the Board finds that a remand is warranted to provide the Veteran a VA examination and medical opinion.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA medical records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records and associate them with the claims file.

2.  Obtain the Veteran's Social Security Administration (SSA) records pertaining to a claim for disability benefits, including all decisions and associated medical records.  If those records are not available, all efforts to obtain them and any negative responses received must be documented in the claims file.

3.  Then, schedule the Veteran for a VA examination with a medical doctor for the purpose of ascertaining the nature and etiology of any back disability.  The examiner must review the claims file and the report should indicate that review, including review of service medical records showing that the Veteran had back problems in service in December 1970; and the August 2015 private medical record showing that the Veteran has a diagnosed degenerative disc disease of the lumbar spine and identifying that during the Veteran's six weeks of basic training, he made several visits to sick call and was given Darvon and told to keep going; and that the right knee swelled and his back hurt secondary to the physical training and he was subsequently discharged by reason of not meeting medical fitness standards.  All appropriate tests should be conducted.  The examiner should consider the lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the Veteran's August 2009 statement, the Veteran's spouse's August 2009 statement, and the testimony of the Veteran and his spouse contained in the July 2015 hearing transcript.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  The examiner should opine whether a back disability clearly and unmistakably existed prior to active service.  If so, the examiner should opine whether any pre-existing back disability clearly and unmistakably was NOT aggravated during active service.  The examiner should state whether there was there any permanent increase in disability of any pre-existing back disability during service.  If so, the examiner should opine whether any increase represented the natural progress of the disorder.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability did not preexist service and is related to service.

4.  Then, schedule the Veteran for a VA examination with a medical doctor for the purpose of ascertaining the nature and etiology of any right knee disability.  The examiner must review the claims file and the report should indicate that review, including review of service medical records showing that the Veteran had a very swollen right knee in service on January 6, 1971; and the August 2015 private medical record showing that the Veteran has diagnosed severe osteoarthritis of the bilateral knees, and identifying that during the Veteran's six weeks of basic training, he made several visits to sick call and was given Darvon and told to keep going; and then the right knee swelled and his back hurt secondary to the physical training and he was subsequently discharged by reason of not meeting medical fitness standards; and a July 2015 private medical record identifying that the Veteran had a service-related injury of the right knee in 1970.  All appropriate tests should be conducted.  The examiner should consider the lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the Veteran's August 2009 statement, the Veteran's spouse's August 2009 statement, and the testimony of the Veteran and his spouse contained in the July 2015 hearing transcript.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner opine whether the Veteran has a right knee disability which clearly and unmistakably existed prior to active service.  If so, the examiner should opine whether any pre-existing right knee disability clearly and unmistakably was NOT aggravated during active service.  The examiner should opine whether there was a permanent increase in disability of any pre-existing right knee disability during service.  If so, the examiner should opine whether that increase represented the natural progress of the disorder.

5.  Then, schedule the Veteran for a VA examination with a medical doctor for the purpose of ascertaining the nature and etiology of any left knee disability.  The examiner must review the claims file and the report should indicate that review, including review of service medical records showing that the Veteran sustained a very swollen right knee in service on January 6, 1971; and the August 2015 private medical record showing that the Veteran has diagnosed severe osteoarthritis of the bilateral knees, and identifying that during the Veteran's six weeks of basic training, he made several visits to sick call and was given Darvon and told to keep going; and then the right knee swelled and his back hurt secondary to the physical training and he was subsequently discharged by reason of not meeting medical fitness standards; and a July 2015 private medical record identifying that the Veteran had a service-related injury of the right knee in 1970.  All appropriate tests should be conducted.  The examiner should consider the lay statements regarding onset, inservice injury, and continuity of symptomatology since service, including the Veteran's August 2009 statement, the Veteran's spouse's August 2009 statement, and the testimony of the Veteran and his spouse contained in the July 2015 hearing transcript.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should provide a complete rationale for all opinions and conclusions and reconcile them with all pertinent evidence of record.  Specifically, the examiner should opine whether the Veteran has a left knee disability which clearly and unmistakably existed prior to active service.  If so, the examiner should opine whether any pre-existing left knee disability clearly and unmistakably NOT aggravated during active service.  The examiner should opine whether there was any permanent increase in disability of any pre-existing left knee disability.  If so, the examiner should opine whether that increase represented the natural progress of the disorder?  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability had its onset in, was caused, or aggravated during active service, to include physical training, or any other incident during service.

6.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


